Citation Nr: 1520642	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2014 the Board denied the Veteran's claim.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2015 the Court issued an Order granting a Joint Motion for Remand, which served to vacate the Board's May 2014 decision and remand the case to the Board for action in compliance with the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Joint Motion for Remand indicates that the November 2010 VA examination, which served as the basis for the Board's May 2014 denial of the Veteran's claim, is inadequate.  Specifically, the Joint Motion for Remand indicates that the November 2010 VA examination report does not address whether the Veteran's in-service wheezing and shortness of breath were findings consistent with a complaint of COPD.  The Joint Motion for Remand concludes that, on remand, an addendum opinion should be obtained which addresses this question.  Therefore, the Board finds that a remand for an addendum VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the examiner who conducted the November 2010 VA examination, if available, in order to obtain an addendum opinion regarding the etiology of the Veteran's COPD.  The examiner is requested to review the claims file, to specifically include the April 1971 service separation examination which indicates that the Veteran had occasional soft inspiratory wheezes. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's occasional soft inspiratory wheezes and shortness of breath noted during service were early symptoms of the Veteran's current COPD/were findings consistent with a diagnosis of COPD.  

A complete rationale should be provided for the opinion expressed.  Specifically, if the examiner finds that the in-service occasional soft inspiratory wheezes and shortness of breath were not early symptoms of the Veteran's current COPD/were not findings consistent with a diagnosis of COPD, the examiner must explain why this is so.

If the November 2010 VA examiner is not available and the new examiner determines that a new VA examination is necessary, then one should be scheduled.

If a new examination is scheduled, notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

2.  After the development requested is completed, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




